DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2014/0004626) in view of Lin (6,315,635).
In reference to claims  1 and 7,, Xu et al. teaches a CMP platen, 212, a wet chemical heating system comprising a first conduit, 258, for transporting wet chemical, a dispensing head, 126, connected to the first conduit, and a heating element, 262, configured to heat the wet chemical in the first conduit and positioned at an upper stream of the dispensing head, (pp0039-0040).

In reference to claim 4, further comprising a temperature control unit, 264, communicatively coupling with the radiative heating element, (pp 0040).
In reference to claim 5, further comprising a second conduit, 304, transporting DI water, (pp 0042).
In reference to claim 8,  wherein the first radiative heating element is positioned at an upper stream of the slurry conduit to heat the CMP slurry in the slurry conduit, (fig. 2).
In reference to claim 9, further comprising a second radiative heating element, 230, configured to heat the CMP platen to a temperature less than or equal to 75 degree Celsius, (teaches that the heating element can be an infrared heating element, pp 0034).
In reference to claim 13, wherein the DI water in the DI water conduit is heated by a third heating element, 306, (pp 0042).
Xu et al. also teaches the method steps of claims 15-20, (pp 0039-0041).

Xu et al. teaches all the limitations of the claims except for the heating eleent being a radiative heating element, the radiative heating element comprises an infrared light source, wherein the first conduit is composed of fluoropolymers, the second radiative heating element comprises an infrared light source, the DI water in the DI water conduit is heated by a third radiative heating element,
Lin teaches infrared radiative heating elements, 56,58, configured to to heat the wet chemical in a conduit, (col. 6, lines 20-25).

It would have been further obvious to provide the tool with the first conduit is composed of fluoropolymers, as a matter of obvious design choice. 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. as modified by Lin 6,315,635) in further view of Montierth et al. (2005/0003737).
Xu et al. as modified by Lin teaches all the limitations of the claims except for wherein the radiative heating element comprises a microwave source and wherein the first radiative heating element comprises a microwave source.
Montierth et al. teaches utilizing microwaves to heat a polishing liquid, (pp 0294).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Xu et al. as modified by Lin with a microwave heat source, as taught by Montierth et al., as an alternate heat source and to enhance the heating capabilities. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elkhatib et al. (2017/0361419), Marks et al. (2010/0035515) and Brown (2017/0232572) were cited to show other examples of chemical heating systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        February 12, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723